STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12, 2021, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Status of Claims
Claims 1-20 are currently pending and are allowed.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
A search of the prior art found no prior art which explicitly teaches or reasonably suggests, either alone or in combination, the combination of limitations in the independent claims 1, 8, and 15 when the claims are considered as a whole.  
Prior art was found which teaches error injection and simulation, and using reinforcement learning in self-healing systems.  Relevant prior art found considered pertinent to applicant's disclosure is listed in the attached PTO-892.
While the prior art teaches many aspects of the independent claims, including use of health indicators, reinforcement learning (including training by simulation), and self-healing techniques, none of the prior art found explicitly teaches or would reasonably suggest to one of ordinary skill in the art, either alone or in combination, the combination of limitations described in the independent claims when the claims are considered as a whole.  All of the prior art found and deemed to be pertinent to the claimed invention focused on self-healing techniques that involve injecting, identifying, and fixing errors associated with only one device/component and did not explicitly teach applicability to errors affecting multiple devices.  It would not be inherently obvious to one of ordinary skill in the art that the same techniques would be applicable to identifying and repairing errors in a self-healing manner for multiple devices as described in the claims. 
Accordingly, claims 1-20 are allowed.
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113